Exhibit 10.47

 

MANAGEMENT AGREEMENT

THIS MANAGEMENT AGREEMENT is made as of August 2, 2004 (this “Agreement”) by and
between Gramercy Capital Corp., a Maryland corporation (the “Parent”), GKK
Capital LP, a Maryland limited partnership (the “Operating Partnership” and with
the Parent, collectively the “Company”), and GKK Manager LLC, a Delaware limited
liability company (the “Manager”).

W I T N E S S E T H :

WHEREAS, the Parent and the Operating Partnership have been formed by SL Green
Realty Corp. (with SL Green Operating Partnership, L.P., a Maryland limited
partnership (“SL Green OP”) and subsidiaries and other entities controlled by
either of them, “SL Green”) to continue SL Green’s specialty real estate finance
business in a separate company, which is to originate for its own account and
acquire whole loans, subordinate interests in whole loans, mezzanine loans and
other fixed income real estate investments;

WHEREAS, the Parent expects to qualify as a REIT (as defined below) and intends
to conduct its operations primarily through the Operating Partnership, of which
the Parent will be the sole general partner;

WHEREAS, the Company desires to have Manager undertake the duties and
responsibilities hereinafter set forth on behalf of the Company as provided in
this Agreement; and

WHEREAS, Manager is willing to render such services on the terms and conditions
hereinafter set forth.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto agree as follows:

1.             Definitions.

(a)           “Agreement” has the meaning assigned in the first paragraph.

(b)           “Asset Servicing Agreement” means the Asset Servicing Agreement
between Manager and SLG Gramercy Services LLC, dated the date hereof.

(c)           “Board of Directors” means the Board of Directors of the Parent.

(d)           “Closing Date” means the date of this Agreement.

(e)           “Code” means the Internal Revenue Code of 1986, as amended.

(f)            “Company” has the meaning assigned in the first paragraph.  All
references herein to the Company shall, except as otherwise expressly provided
herein, be deemed to include the Parent, the Operating Partnership and any
Subsidiaries of the Parent and Operating Partnership.

(g)           “Company Account” has the meaning assigned in Section 5.

 

--------------------------------------------------------------------------------


 

(h)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

(i)            “Expenses” has the meaning assigned in Section 9.

(j)            “GAAP” means generally accepted accounting principles in effect
in the U.S. on the date such principles are applied consistently.

(k)           “Governing Instruments” means, with respect to any Person, the
articles of incorporation and bylaws in the case of a corporation, the
certificate of limited partnership (if applicable) and partnership agreement in
the case of a general or limited partnership or the articles of formation and
operating agreement in the case of a limited liability company.

(l)            “Independent Directors” means the members of the Board of
Directors of Parent who are not officers or employees of Manager or SL Green and
who are otherwise “independent” in accordance with the Parent’s Governing
Instruments and, if applicable, the rules of the New York Stock Exchange.

(m)          “Investment Company Act” means the Investment Company Act of 1940,
as amended.

(n)           “Investment Guidelines” means the parameters and policies relating
to Investments as determined by the Board of Directors, as set forth in the
initial public offering prospectus of the Parent and as may be changed from
time-to-time.

(o)           “Investments” means the investments of the Company.

(p)           “Manager” has the meaning assigned in the first paragraph.

(q)           “Partnership Agreement” means the agreement of limited partnership
of the Operating Partnership.

(r)            “Outsource Agreement” means the Outsource Agreement by and
between the Manager and SL Green Operating Partnership, L.P.

(s)           “Origination Agreement” means the Origination Agreement between
the Parent and SL Green Operating Partnership, L.P., dated the date hereof.

(t)            “Person” means any individual, corporation, partnership, joint
venture, limited liability company, estate, trust, unincorporated association,
any federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

(u)           “REIT” means a corporation or trust which qualifies as a real
estate investment trust in accordance with Sections 856 through 860 of the Code.

(v)           “Special Limited Partnership Interest” means the interest in the
Operating Partnership granted to the Manager pursuant to the terms of the
Partnership Agreement.

(w)          “Stockholders’ Equity” means the aggregate gross proceeds from the
sales of the Operating Partnership’s common and preferred equity capital, as
calculated under the Partnership Agreement.

 

2

--------------------------------------------------------------------------------


 

(x)            “Subsidiary” means any subsidiary of the Company, any
partnership, the general partner of which is the Company or any subsidiary of
the Company and any limited liability company, the managing member of which is
the Company or any subsidiary of the Company.

2.             Appointment and Duties of Manager.

(a)           Appointment.  The Company hereby appoints Manager as its exclusive
agent to manage the assets of the Company subject to the further terms and
conditions set forth in this Agreement, and Manager hereby agrees to use its
commercially reasonable efforts to perform each of the duties set forth herein,
provided funds are made available by the Company for such purposes, as set forth
in Section 9 hereof.

(b)           Duties.  Manager, in its capacity as manager of the Company’s
day-to-day operations, at all times will be subject to the supervision of the
Board of Directors and will have only such functions and authority as the
Company may delegate to it, including, without limitation, the functions and
authority identified herein and delegated to Manager hereby.  Manager will
perform (or cause to be performed) the following services and activities for the
Company:

(i)            serving as the Parent’s consultant with respect to the periodic
review of the investment criteria and parameters for Investments, borrowings and
operations for approval by the Board of Directors;

(ii)           investigating, analyzing and selecting possible investment
opportunities;

(iii)          engaging and supervising, on the Company’s behalf and at the
Company’s expense, independent contractors which provide real estate-related
services, investment banking services, mortgage brokerage services, securities
brokerage services, legal services, accounting services, due diligence services
and other financial services and such other services as may be required relating
to the Company’s Investments;

(iv)          negotiating, executing and closing on the Company’s behalf the
origination, acquisition, sale, exchange or other disposition of any of the
Company’s Investments;

(v)           arranging, negotiating, coordinating and managing operations of
any joint venture or co-investment interests held by the Company and conducting
all matters with any joint venture or co-investment partners;

(vi)          providing executive and administrative personnel;

(vii)         administering the Company’s day-to-day operations and performing
and supervising the performance of other administrative functions necessary to
the Company’s management, as may be agreed upon by Manager and the Board of
Directors, including the collection of revenues and the payment of the Company’s
debts and obligations, maintenance of appropriate computer services to perform
such administrative functions, keeping the Company’s books and records,
organizing Board of Directors and committee meetings, and other services related
to the Company’s obligations as a publicly traded entity;

(viii)        communicating on the Company’s behalf with the holders of any of
the Company’s equity or debt securities as required to satisfy the reporting and
other requirements of any governmental bodies or agencies or trading markets and
to maintain effective relations with such holders;

 

3

--------------------------------------------------------------------------------


 

(ix)           advising the Parent in connection with policy decisions to be
made by the Parent’s Board of Directors;

(x)            evaluating and recommending to the Company’s Board of Directors
modifications to the hedging strategies in effect and causing the Company to
engage in overall hedging strategies consistent with the Company’s status as a
REIT and with the Company’s Investment Guidelines;

(xi)           advising the Company regarding the maintenance of the Company’s
status as a REIT and monitoring compliance with the various REIT qualification
tests and other rules set out in the Code and Treasury Regulations thereunder;

(xii)          advising the Company regarding the maintenance of the Company’s
exemption from the Investment Company Act and monitoring compliance with the
requirements for maintaining an exemption from the Investment Company Act;

(xiii)         assisting the Company in developing criteria for Investment
commitments meeting the Company’s objectives, and making available to the
Company its knowledge and experience with respect to real estate, real estate
securities and other real estate-related assets;

(xiv)        representing, and making recommendations to, the Company in
connection with the purchase and finance and commitment to purchase and finance
of whole loans, mezzanine loans and interests therein, mortgage loans and
interests therein (including on a portfolio basis), real estate, real estate
securities and other real estate-related assets, and the sale and commitment to
sell such assets;

(xv)         monitoring the operating performance of the Company’s Investments
and providing periodic reports with respect thereto to the Company’s Board of
Directors as requested by the Board of Directors, including comparative
information with respect to such operating performance, budgeted or projected
operating results and compliance with the Company’s Investment Guidelines;

(xvi)        investing or reinvesting any money of the Company (including
investing in short-term investments pending investment in long-term asset
investments, payment of fees, costs and expenses, or payments of dividends or
distributions to the Company’s stockholders and partners), and advising the
Parent and the Operating Partnership as to their respective capital structures
and capital raising;

(xvii)       causing the Parent and the Operating Partnership to retain
qualified accountants and legal counsel, as applicable, to assist in developing
appropriate accounting procedures, compliance procedures and testing systems
with respect to financial reporting obligations and Parent’s compliance with the
REIT provisions of the Code and to conduct quarterly compliance reviews thereof;

(xviii)      causing the Parent and the Operating Partnership to qualify to do
business in all applicable jurisdictions and to obtain and maintain all
appropriate licenses;

(xix)         assisting the Parent and the Operating Partnership in complying
with all regulatory requirements applicable to the Parent and the Operating
Partnership in respect of its business activities, including preparing or
causing to be prepared all financial statements required under applicable
regulations and contractual undertakings and all reports and documents, if any,
required under the Exchange Act, the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder;

 

4

--------------------------------------------------------------------------------


 

(xx)          taking all necessary actions to enable the Parent and the
Operating Partnership to make required tax filings and reports, including with
respect to the Parent, soliciting stockholders for required information to the
extent provided by the REIT provisions of the Code;

(xxi)         handling and resolving all claims, disputes or controversies
(including all litigation, arbitration, settlement or other proceedings or
negotiations) in which the Company may be involved or to which the Company may
be subject, arising out of the Company’s day-to-day operations, subject to such
limitations or parameters as may be imposed from time-to-time by the Company’s
Board of Directors;

(xxii)        using commercially reasonable efforts to cause expenses incurred
by or on behalf of the Company to be reasonable or customary and within any
budgeted parameters or expense guidelines set by the Board of Directors from
time-to-time;

(xxiii)       performing such other services as may be required from
time-to-time for management and other activities relating to the Company’s
assets as the Board of Directors shall reasonably request or Manager shall deem
appropriate under the particular circumstances; and

(xxiv)       using commercially reasonable efforts to cause the Parent and the
Operating Partnership to comply with all applicable laws.

(c)           Asset Management Subcontracts.  Manager may enter into agreements
with other parties, including its affiliates and/or SL Green, for the purpose of
engaging one or more asset managers for and on behalf, and at the sole cost and
expense, of the Company to provide asset management and/or similar services to
the Company with respect to the Investments, pursuant to asset management
agreement(s) with terms which are then customary for agreements regarding the
management of assets similar in type, quality and value to the assets of the
Company; provided, that any such agreements entered into with affiliates of
Manager shall be (i) on terms no more favorable to such affiliate than would be
obtained from a third party on an arm’s-length basis, and (ii) approved by a
majority of the Independent Directors.

(d)           Other Service Providers; Special Servicer.  Subject to any
required Board of Directors approval, Manager may retain for and on behalf, and
at the sole cost and expense, of the Company such services of accountants, legal
counsel, appraisers, insurers and brokers, among others, including Manager’s
affiliates, as Manager deems necessary or advisable in connection with the
management and operations of the Company and the provision of its duties under
this Agreement; provided, that any such agreement entered into with an affiliate
of Manager to perform any such services shall be engaged (i) on terms no more
favorable to such affiliate than would be obtained from a third party on an
arm’s-length basis, and (ii) approved by a majority of the Independent
Directors.  The Company hereby acknowledges and approves the terms of the Asset
Servicing Agreement and the Outsource Agreement.  In connection therewith, the
Company agrees that with respect to any investments which entitle it to appoint
a special servicer or a sub-servicer to a special servicer, it shall use all
commercially reasonable efforts to designate the Manager or SLG Gramercy
Services LLC as such special servicer or sub-servicer.  In such event the fees
to be paid to the Manager or SLG Gramercy Services LLC shall be based on then
customary fees paid to third-parties performing similar functions, and shall be
approved by a majority of the Independent Directors of the Parent.

(e)           Reporting Requirements.

(i)            As frequently as Manager may deem necessary or advisable, or at
the direction of the Board of Directors, Manager shall prepare, or cause to be
prepared, with respect to any Investment

 

5

--------------------------------------------------------------------------------


 

(A) reports and information on the Company’s operations and asset performance
and (B) other information reasonably requested by the Company.

(ii)           Manager shall prepare, or cause to be prepared, all reports,
financial or otherwise, with respect to the Parent and the Operating Partnership
reasonably required by the Board of Directors in order for the Parent and the
Operating Partnership to comply with its Governing Instruments or any other
materials required to be filed with any governmental entity or agency, and shall
prepare, or cause to be prepared, all materials and data necessary to complete
such reports and other materials including, without limitation, an annual audit
of the Company’s books of account by a nationally recognized independent
accounting firm of good reputation, initially Ernst & Young, LLP.

(iii)          Manager shall prepare regular reports for the Board of Directors
to enable the Board of Directors to review the Company’s acquisitions, portfolio
composition and characteristics, credit quality, performance and compliance with
the Investment Guidelines and policies approved by the Board of Directors.

(f)            Use of Manager’s Funds.  Manager shall not be required to expend
money in excess of that contained in any applicable Company Account or otherwise
made available by the Company to be expended by Manager hereunder.

(g)           Reliance by Manager.  In performing its duties under this Section
2, Manager shall be entitled to rely on qualified experts and professionals
(including, without limitation, accountants, legal counsel and other
professional service providers) hired by Manager at the Company’s sole cost and
expense.

(h)           Payment and Reimbursement of Expenses.  The Company shall pay all
expenses, and reimburse Manager for Manager’s expenses incurred on its behalf,
in connection with any such services to the extent such expenses are
reimbursable by the Company to Manager pursuant to Section 9 hereof.

3.             Dedication; Other Activities.

(a)           Devotion of Time.  Manager will provide a dedicated management
team to deliver the management services to the Parent and the Operating
Partnership hereunder, the members of which team shall devote such of their time
to the management of the Parent and the Operating Partnership as the Manager
deems necessary and appropriate, commensurate with the level of activity of the
Company from time to time.  The Parent and the Operating Partnership shall have
the benefit of Manager’s reasonable judgment and effort in rendering services
and, in furtherance of the foregoing, Manager shall not undertake activities
which, in its reasonable judgment, will substantially adversely affect the
performance of its obligations under this Agreement.

(b)           Other Activities.  Except to the extent set forth (i) in clause
(a) above, nothing herein shall prevent Manager or any of its affiliates or any
of the officers and employees of any of the foregoing from engaging in other
businesses or from rendering services of any kind to any other person or entity,
including investment in, or advisory service to others investing in, any type of
real estate or real estate-related investment, including investments which meet
the principal investment objectives of the Company.

(c)           Officers, Employees, Etc.  Manager’s or its affiliates’ members,
partners, officers, employees and agents may serve as directors, officers,
employees, agents, nominees or signatories for the Company or any Subsidiary, to
the extent permitted by their Governing Instruments, as may be amended from time
to time, or by any resolutions duly adopted by the Board of Directors pursuant
to the

 

6

--------------------------------------------------------------------------------


 

Company’s Governing Instruments.  When executing documents or otherwise acting
in such capacities for the Company or such other Subsidiary, such Persons shall
use their respective titles with respect to the Company or such Subsidiary.

4.             Agency.  Manager shall act as the agent of the Company in making,
acquiring, financing and disposing of Investments, disbursing and collecting the
Company’s funds, paying the debts and fulfilling the obligations of the Company,
supervising the performance of professionals engaged by or on behalf of the
Company and handling, prosecuting and settling any claims of or against the
Company, the Board of Directors, holders of the Parent’s or the Operating
Partnership’s securities or the Company’s representatives or assets.

5.             Bank Accounts.  At the direction of the Board of Directors,
Manager may establish and maintain as an agent on behalf of the Company one or
more bank accounts in the name of the Parent and the Operating Partnership or
any other Subsidiary (any such account, a “Company Account”), collect and
deposit funds into any such Company Account and disburse funds from any such
Company Account, under such terms and conditions as the Board of Directors may
approve.  Manager shall from time-to-time render appropriate accountings of such
collections and payments to the Board of Directors and, upon request, to the
auditors of Company.

6.             Records; Confidentiality.

(a)           Records.  Manager shall maintain appropriate books of account and
records relating to services performed under this Agreement, and such books of
account and records shall be accessible for inspection by representatives of the
Company at any time during normal business hours.

(b)           Confidentiality.  Manager shall keep confidential any nonpublic
information obtained in connection with the services rendered under this
Agreement and shall not disclose any such information (or use the same except in
furtherance of its duties under this Agreement), except: (i) to SL Green; (ii)
in accordance with the Origination Agreement, Outsource Agreement and Asset
Servicing Agreement; (iii) with the prior written consent of the Board of
Directors; (iv) to legal counsel, accountants and other professional advisors;
(v) to appraisers, financing sources and others in the ordinary course of the
Company’s business; (vi) to governmental officials having jurisdiction over the
Company; (vii) in connection with any governmental or regulatory filings of the
Company or disclosure or presentations to Company investors; or (vii) as
required by law or legal process to which Manager or any Person to whom
disclosure is permitted hereunder is a party.  The foregoing shall not apply to
information which has previously become available through the actions of a
Person other than Manager not resulting from Manager’s violation of this Section
6(b).  The provisions of this Section 6(b) shall survive the expiration or
earlier termination of this Agreement for a period of one year.

7.             Obligations of Manager; Restrictions.

(a)           Restrictions.  Manager shall refrain from any action that, in its
sole judgment made in good faith, (i) is not in compliance with the Investment
Guidelines, (ii) would adversely affect the status of the Parent as a REIT, or
(iii) would violate any law, rule or regulation of any governmental body or
agency having jurisdiction over the Company or that would otherwise not be
permitted by the Company’s Governing Instruments.  If Manager is ordered to take
any such action by the Board of Directors, Manager shall promptly notify the
Board of Directors of Manager’s judgment that such action would adversely affect
such status or violate any such law, rule or regulation or Governing
Instruments.  Notwithstanding the foregoing, Manager, its directors, officers,
stockholders and employees shall not be liable to the Parent, the Operating
Partnership or any Subsidiary, the Board of Directors or the Company’s

 

7

--------------------------------------------------------------------------------


 

stockholders or partners for any act or omission by Manager, its directors,
officers, stockholders or employees taken in good faith or except as provided in
Section 11 hereof.

(b)           Board of Directors Review. The Board of Directors will
periodically review the Investment Guidelines and the Company’s investment
portfolio but will not review each proposed investment, except as set forth
below.  Investments must be approved as follows, unless otherwise agreed by
Manager and the Board of Directors:  an investment committee must  approve
unanimously capital commitments between $15 million and $50 million; approval by
the Company’s full Board of Directors is required for investments in excess of
$50 million.  Manager will have full discretion to invest on behalf of the
Company with respect to investments under $15 million.  The Chief Investment
Officer or Manager may approve any investment of less than $3 million.  Manager
can rely upon the direction of the Secretary of the Board of Directors to
evidence the approval of the Board of Directors.  Notwithstanding the foregoing,
any Investment entered into with an affiliate of Manager shall be approved by a
majority of the Independent Directors.

(c)           Insurance.  Manager shall maintain “errors and omissions”
insurance coverage and such other insurance coverage which is customarily
carried by property, asset and investment managers performing functions similar
to those of Manager under this Agreement with respect to assets similar to the
assets of the Company, in an amount which is comparable to that customarily
maintained by other managers or servicers of similar assets.

8.             Compensation.

(a)                           Manager shall receive an annual management fee
equal to 1.75% of Stockholders’ Equity.  The annual management fee shall be
calculated on a weighted average basis and paid in cash monthly in arrears. 
Manager shall make available the monthly calculation of the base management fee
to the Company within fifteen (15) days following the last day of each calendar
month, and the Company shall pay Manager the base annual management fee within
five business days thereafter; provided, however, that such management fee may
be offset by the Manager against amounts due to the Company.

(b)           Upon execution of this Agreement, Manager shall receive 100 units
of Class B limited partner interests in the Operating Partnership, subject to
the terms ascribed to such units in the limited partnership agreement of the
Operating Partnership of even date herewith.

9.             Expenses.  The Company shall pay all of its expenses and shall
reimburse Manager for its documented expenses incurred on the Company’s behalf
in accordance with this Agreement (collectively, the “Expenses”).  Expenses
include all costs and expenses which are expressly designated elsewhere in this
Agreement as the Company’s expenses, together with the following:

(a)           expenses incurred in connection with the organization of the
Company and any issuance of securities, and transaction costs incident to
investment activity and financings;

(b)           travel and out-of pocket expenses incurred in connection with the
origination, purchase, financing, refinancing, sale or disposition of an
Investment;

(c)           costs of professional fees including, but not limited to, legal,
accounting, tax, auditing and other similar services performed for the Company;

(d)           compensation and expenses, including liability insurance, for the
Company’s directors;

 

8

--------------------------------------------------------------------------------


 

(e)           compensation and expenses of the Company’s custodian and transfer
agent;

(f)            costs associated with establishing and maintaining bank accounts
and credit facilities, other indebtedness or securities offerings;

(g)           costs associated with any computer hardware or software used for
the Company;

(h)           costs and expenses incurred contracting with third parties,
including affiliates of Manager, and including expenses under agreements for
servicing and outsourcing described under the Asset Servicing Agreement and
Outsource Agreement;

(i)            all other costs associated with the Company’s business and
operations, including, but not limited to, costs of acquiring, owning,
protecting, maintaining, developing and disposing of investments, including
appraisal, engineering and environmental studies, reporting, audit and legal
fees;

(j)            all insurance costs, including all costs related to insurance for
the Company’s directors, except for those related to Manager for itself and
employees acting on Manager’s behalf;

(k)           expenses for offices of the Company and of the Manager including
furniture, fixture and equipment expenses;

(l)            expenses connected with interest payments and dividends made or
caused to be made by the Company’s Board of Directors;

(m)          expenses incurred in connection with communications to holders of
securities of the Company and other bookkeeping and clerical work, including
without limitation, all costs of preparing and filing SEC reports, all listing
costs, costs of preparing and distributing annual reports and proxy materials;
and

(n)           all expenses actually incurred by Manager which are reasonably
necessary for the performance by Manager of its duties and functions in
accordance with the terms of this Agreement.

Manager is not entitled to be reimbursed for wages, salaries and benefits of its
officers and employees.  Subject to any required Board of Directors approval,
Manager may retain third parties including accountants, legal counsel, real
estate underwriters, brokers, among others, on the Company’s behalf, and be
reimbursed for such services.  The provisions of this Section 9 shall survive
the expiration or earlier termination of this Agreement to the extent such
expenses have previously been incurred or are incurred in connection with such
expiration or termination.

10.           Expense Reports and Reimbursements.  Manager shall prepare a
statement documenting the Expenses incurred during, and deliver the same to the
Company within forty-five days following the end of each fiscal quarter. 
Expenses incurred by Manager on behalf of the Company shall be reimbursed by the
Company within forty-five days following delivery of the expense statement by
Manager; provided, however, that such reimbursements may be offset by Manager
against amounts due to the Company.  The provisions of this Section 10 shall
survive the expiration or earlier termination of this Agreement.

11.           Limits of Manager Responsibility; Indemnification.  Pursuant to
this Agreement, Manager will not assume any responsibility other than to render
the services called for hereunder and will not be responsible for any action of
the Company’s Board of Directors in following or declining to follow its advice
or recommendations.  Manager, its directors and its officers will not be liable
to the Parent, the Operating Partnership, any Subsidiary, any of their
directors, officers, stockholders, managers, owners or

 

9

--------------------------------------------------------------------------------


 

partners for acts or omissions performed or not performed in accordance with and
pursuant to this Agreement, except by reason of acts or omissions constituting
bad faith, willful misconduct, gross negligence or reckless disregard of
Manager’s duties under this Agreement.  The Parent and the Operating Partnership
each agree to indemnify Manager, its directors and its officers, its
shareholders, employees and agents with respect to all expenses, losses, actual
damages, liabilities, demands, charges and claims arising from acts or omissions
of Manager performed in good faith in accordance with and pursuant to this
Agreement and not resulting from the willful misconduct, gross negligence or
reckless disregard of Manager.  Manager agrees to indemnify Company and its
directors and officers with respect to all expenses, losses, actual damages,
liabilities, demands, charges and claims arising from acts of Manager
constituting bad faith, willful misconduct, gross negligence or reckless
disregard of its duties under this Agreement, as determined pursuant to a final,
non-appealable order of a court of competent jurisdiction.  The provisions of
this Section 11 shall survive the expiration or earlier termination of this
Agreement.

12.           No Joint Venture.  Nothing in this Agreement shall be construed to
make the Company and Manager partners or joint venturers or impose any liability
as such on either of them.

13.           Term; Termination.

(a)           Term.  This Agreement shall remain in full force through December
31, 2007, unless terminated by the Company or Manager as set forth below, and
shall be renewed automatically for successive one (1) year periods thereafter,
until this Agreement is terminated in accordance with the terms hereof.

(b)           Non-Renewal.  Either party may elect not to renew this Agreement
at the expiration of the initial term or any renewal term for any or no reason
by notice to the other party at least six (6) months prior to the end of the
term.

(c)           Termination by the Company.  The Company may terminate this
Agreement effective thirty (30) days after notice of termination from the Parent
and the Operating Partnership to Manager in the event that any act of fraud,
misappropriation of funds, or embezzlement against the Parent or the Operating
Partnership or other willful and material violation of this Agreement by Manager
in its corporate capacity (as distinguished from the acts of any employees of
Manager which are taken without the complicity of any of the executive officers
of Manager); provided, that such willful and material violation continue for a
period of thirty (30) days after written notice thereof specifying such
violation and requesting that the same be remedied in such thirty (30) day
period.

(d)           Termination by Manager.  Manager may terminate this Agreement
effective upon thirty (30) days prior written notice of termination to the
Company in the event that the Company shall default in the performance or
observance of any material term, condition or covenant in this Agreement and
such default shall continue for a period of thirty (30) days after written
notice thereof specifying such default and requesting that the same be remedied
in such thirty (30) day period.

 

10

--------------------------------------------------------------------------------


 

(e)           Termination Fees.  In the event this Agreement is not renewed by
the Company under Section 13(b) or is terminated under Section 13(d), the
Company shall pay Manager on the termination date a termination fee equal to two
times the sum of the higher of the aggregate annual fees paid under this
Agreement to Manager plus the higher of the aggregate annual fees paid under the
Asset Servicing Agreement to the Servicer thereunder, in both instances in
either of the two calendar years immediately preceding the effective date of the
termination; provided, however, that if immediately following such termination
the Company becomes self-managed, the termination fee payable will be reduced by
50%.  The Company’s obligation to pay a termination fee shall survive the
termination of this Agreement.

(f)            Survival.  If this Agreement is terminated pursuant to this
Section 13, such termination shall be without any further liability or
obligation of either party to the other, except as otherwise expressly provided
herein.

14.           Action Upon Termination or Expiration of Origination Period.  From
and after the effective date of termination of this Agreement pursuant to
Section 13, Manager shall not be entitled to compensation for further services
under this Agreement but shall be paid all compensation accruing to the date of
termination, reimbursement for all Expenses and a termination fee, if
applicable.  Upon such termination or expiration, Manager shall reasonably
promptly:

(a)           after deducting any accrued compensation and reimbursement for
Expenses to which it is then entitled, pay over to the Company all money
collected and held for the account of the Company pursuant to this Agreement;

(b)           deliver to the Company’s Board of Directors a full accounting,
including a statement showing all payments collected and all money held by it,
covering the period following the date of the last accounting furnished to the
Board of Directors with respect to the Company and through the termination date;
and

(c)           deliver to the Board of Directors all property and documents of
the Company provided to or obtained by Manager pursuant to or in connection with
this Agreement, including all copies and extracts thereof in whatever form, then
in Manager’s possession or under its control.

15.           Reserved.

16.           Release of Money or other Property Upon Written Request.  Manager
agrees that any money or other property of the Company held by Manager under
this Agreement shall be held by Manager as custodian for the Company, and
Manager’s records shall be clearly and appropriately marked to reflect the
ownership of such money or other property by the Company.  Upon the receipt by
Manager of a written request signed by a duly authorized officer of the Company
requesting Manager to release to the Company any money or other property then
held by Manager for the account of the Company under this Agreement, Manager
shall release such money or other property to the Company within a reasonable
period of time, but in no event later than thirty (30) days following such
request.  Manager shall not be liable to the Parent, the Operating Partnership,
the Independent Directors or the Parent’s or the Operating Partnership’s
stockholders or partners for any acts or omissions by the Company in connection
with the money or other property released to the Company in accordance with the
terms hereof.  The Company shall indemnify Manager and its members, managers,
officers and employees against any and all expenses, losses, damages,
liabilities, demands, charges and claims of any nature whatsoever which arise in
connection with Manager’s release of such money or other property to the Company
in accordance with the terms of this Section 16.  Indemnification pursuant to
this Section 16 shall be in addition to any right of Manager to indemnification
under Section 11.

 

11

--------------------------------------------------------------------------------


 

17.           Notices.  Unless expressly provided otherwise in this Agreement,
all notices, requests, demands and other communications required or permitted
under this Agreement shall be in writing and shall be deemed to have been duly
given, made and received when delivered against receipt or upon actual receipt
of (a) personal delivery, (b) delivery by a reputable overnight courier, (c)
delivery by facsimile transmission against answerback, or (d) delivery by
registered or certified mail, postage prepaid, return receipt requested,
addressed as set forth below:

If to the Parent

 

 

or the Operating Partnership:

 

Gramercy Capital Corp.

 

 

420 Lexington Avenue

 

 

New York, New York 10170

 

 

Attention: Office of General Counsel

 

 

 

If to Manager:

 

GKK Manager LLC

 

 

c/o SL Green Realty Corp.

 

 

420 Lexington Avenue

 

 

New York, New York 10170

 

 

Attention: General Counsel

 

 

 

Any party may change the address to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this Section 17 for the giving of notice.

18.           Binding Nature of Agreement; Successors and Assigns.  This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective heirs, personal representatives, successors and permitted
assigns as provided in this Agreement.

19.           Entire Agreement; Amendments.  This Agreement contains the entire
agreement and understanding among the parties hereto with respect to the subject
matter hereof and supersedes all prior and contemporaneous agreements,
understandings, inducements and conditions, express or implied, oral or written,
of any nature whatsoever with respect to the subject matter of this Agreement. 
The express terms of this Agreement control and supersede any course of
performance and/or usage of the trade inconsistent with any of the terms of this
Agreement.  This Agreement may not be modified or amended other than by an
agreement in writing signed by the parties hereto.

20.           Governing Law.  This Agreement and all questions relating to its
validity, interpretation, performance and enforcement shall be governed by and
construed, interpreted and enforced in accordance with the laws of the State of
New York.

21.           Indulgences, Not Waivers.  Neither the failure nor any delay on
the part of a party to exercise any right, remedy, power or privilege under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege preclude any other or further
exercise of the same or of any other right, remedy, power or privilege, nor
shall any waiver of any right, remedy, power or privilege with respect to any
occurrence be construed as a waiver of such right, remedy, power or privilege
with respect to any other occurrence.  No waiver shall be effective unless it is
in writing and is signed by the party asserted to have granted such waiver.

22.           Titles Not to Affect Interpretation.  The titles of sections,
paragraphs and subparagraphs contained in this Agreement are for convenience
only, and they neither form a part of this Agreement nor are they to be used in
the construction or interpretation of this Agreement.

 

12

--------------------------------------------------------------------------------


 

23.           Execution in Counterparts.  This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original as
against any party whose signature appears thereon, and all of which shall
together constitute one and the same instrument.  This Agreement shall become
binding when one or more counterparts of this Agreement, individually or taken
together, shall bear the signatures of all of the parties reflected hereon as
the signatories.

24.           Provisions Separable.  The provisions of this Agreement are
independent of and separable from each other, and no provision shall be affected
or rendered invalid or unenforceable by virtue of the fact that for any reason
any other or others of them may be invalid or unenforceable in whole or in part.

25.           Principles of Construction.  Words used herein regardless of the
number and gender specifically used, shall be deemed and construed to include
any other number, singular or plural, and any other gender, masculine, feminine
or neuter, as the context requires.  All references to recitals, sections,
paragraphs and schedules are to the recitals, sections, paragraphs and schedules
in or to this Agreement unless otherwise specified.

26.           Assignment; Change of Control of the Manager.  Manager may not
assign its duties under this Agreement except as described in this Section 26. 
In the event the owners of Manager seek to assign this Agreement or sell
interests in the Manager which will transfer to a person not affiliated with SL
Green the power to direct or control the Manager, Manager shall notify the
Company as to the terms and conditions on which such assignment or transfer is
proposed to be made (the “Transfer Notice”) at least thirty (30) days prior to
the proposed completion of such assignment or transfer.  The Company shall have
thirty (30) days to (i) match such offer, in which event Manager or its owners
shall assign or transfer the interest to the Company on the same terms and
conditions as set forth in the Transfer Notice or (ii) cause a third party to
match such offer, in which event Manager or its owners shall assign or transfer
the interest to such third party on the same terms and conditions as set forth
in the Transfer Notice, in each case within thirty (30) days after such matching
offer.  If the Company does not match the offer or cause a third party to match
the offer within thirty (30) days after the Transfer Notice is sent, Manager or
its owners shall be free to consummate the transaction described in the Transfer
Notice.  No transfer or assignment may be proposed hereunder unless the
transferee has, at the time of the Transfer Notice, (i) at least five years’
experience managing assets of the type in which the Company invests or intends
to invest and (ii) at least $500 million of such assets under management.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

GKK MANAGER LLC

 

a Delaware limited liability company

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

GRAMERCY CAPITAL CORP.

 

a Maryland corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

GKK CAPITAL LP

 

a Maryland limited partnership

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

14

--------------------------------------------------------------------------------